Allowance
Priority
 The present application filed on September 7, 2021, claims priority to European Community Plant Variety Office (CPVO) application 2020/2281 filed September 22, 2020. Acknowledgment is made of Applicant’s foreign priority and certified copies required by 37 CFR 1.55 have been received on February 24, 2022. 


Claim Rejection 35 U.S.C. 102
The rejection of claim 1 under 35 U.S.C. 102(a)(1) in the Office action dated February 22, 2022 has been withdrawn in view of the certified copies of the foreign priority documents filed on February 24, 2022.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The claimed plant is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing dale of the claimed invention. 

The specification provides a complete botanical description of the claimed plant. The completeness of the description is sufficient to distinguish this new plant from the prior art as well it is sufficient to distinguish future application from this claimed plant. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661